OSCN Found Document:CHRISTIAN v. LEE

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








CHRISTIAN v. LEE2016 OK 115Case Number: 114883Decided: 11/14/2016THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2016 OK 115, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

SAMMY LEE CHRISTIAN, an individual, Plaintiff/Respondent,
v.
KEVIN EUGENE LEE, an individual, aka KEVIN E. LEE, an individual, aka KEVIN LEE, an individual, Defendant/Petitioner,
and
MIGNON LEE, an individual, JOHN DOE, a business entity and JANE DOE, an individual, Defendants.
ORDER OF SUMMARY DISPOSITION
¶1 Rule 1.201 of the Oklahoma Supreme Court Rules provides that "[i]n any case in which it appears that a prior controlling appellate decision is dispositive of the appeal, the court may summarily affirm or reverse, citing in its order of summary disposition this rule and the controlling decision." 12 Ohio St. 2011, Ch. 15, App. 1. 
¶2 In this matter, THE COURT FINDS, from a review of the record and briefs submitted, that this Court's recent decision in Lee v. Bueno, 2016 OK 97, 381 P.3d 736, is dispositive of the issues in this case. The trial court's Order on Plaintiff's Motion for Declaratory Relief Regarding the Constitutionality of Title 12 Oklahoma Statute § 3009.1, found 12 O.S. § 3009.1 to be unconstitutional because it: 1) is a special law in violation of Okla. Const. art. 5, § 46; 2) arbitrarily imposes burdens upon the right to trial by jury in violation of Okla. Const. art. 2, § 19; 3) violates the rights of plaintiffs to access the courts guaranteed by Okla. Const. art. 2, § 6; and 4) violates the due process rights guaranteed by Okla. Const. art. 2, § 7 and the federal Constitution. The trial court also determined 12 O.S. § 3009.1 to be inconsistent with the collateral source rule. The trial court certified its order for interlocutory review. On appeal, Petitioner asserts the trial court erred on all points, and Respondent asserts the trial court correctly determined 12 O.S. § 3009.1 to be unconstitutional for the reasons stated. All issues presented concerning 12 O.S. § 3009.1 were addressed by this Court in Lee v. Bueno, 2016 OK 97, 381 P.3d 736. 
¶3 IT IS THEREFORE ORDERED that the trial court's Order on Plaintiff's Motion for Declaratory Relief Regarding the Constitutionality of Title 12 Oklahoma Statute § 3009.1 is reversed, and this cause is remanded for further proceedings. 
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 14th day of November, 2016. 
/S/CHIEF JUSTICE
REIF, C.J., COMBS, V.C.J., KAUGER, WINCHESTER, EDMONDSON, and TAYLOR, JJ., concur.
GURICH, J., concurs by reason of stare decisis.
WATT and COLBERT, JJ., dissent.

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Supreme Court Cases
 CiteNameLevel
 2016 OK 97, 381 P.3d 736, LEE v. BUENODiscussed at Length
Title 12. Civil Procedure
 CiteNameLevel
 12 Ohio St. 3009.1, Admissibility of Medical ExpensesDiscussed at Length